Case 1:17-cr-00262-LGS Document 538 Filed 09/12/19 Page 1 of 4

BACHNER & ASSOCIATES, PC.
ATTORNEYS AT LAW
39 BROADWAY
SUITE 1610
NEw YorRK, NEw YORK 10006

TELEPHONE: (212) 344-7778
FACSIMILE: (212) 344-7774

 

MICHAEL F.. BACHNER* www.bhlawfirm.com NEW JERSEY OFFICE

~~ 175 FAIRFIELD AVENUE
HOWARD WEINER** www.bachnerlaw.com

SvuIre 3D
*ALSO ADMITTED IN NJ WEST CALDWELL, N.J. 07006
*ALSO ADMITTED IN CALIFORNIA AND NJ TEL: (973) 403-9550

September 12, 2019

VIA ECF

Hon. Lorna G. Schofield

United States District Court Judge
Southern District of New York

40 Foley Square

New York, NY 10007

Re: United States v. Menachem Abramov, et. al. 17Cr. 262 (LGS)

Dear Judge Schofield:

As directed in your Honor’s Order dated July 2, 2019, Menachem Abramov respectfully submits
the following response to the Government’s letter dated September 5, 2019, in which they posit
that Mr. Abramov’s sentencing guidelines should be calculated based upon the totality of the
diamond merchants losses -- $13,431,825.00 — resulting from the purchases made in India from
March 2016 through July 2016. Mr. Abramov disagrees and argues that his losses should be
limited to the diamonds Stud Masters acquired in June 2016 in the amount of approximately $1.97
million.

Il. Abramov Did Not Join the Conspiracy Until June 2016

At the outset, is clear that in conspiracy cases, a defendant’s relevant conduct does not include the
conduct of others occurring before the defendant joined the conspiracy. See §1B1.3, cmt. (n.4);
see also U.S.S.G. app. C. amend 503 (“a defendant may not be held responsible for his co-
conspirators’ conduct before he joined the conspiracy, even if he knew about the conduct”) United
States v. Rodriguez, 2016 WL 3248499 (S.D.N.Y. June 13, 2016), citing U.S.S.G. app. C amend.
503). For this reason, the Government’s analysis is flawed.

In its submission, the Government improperly included losses for conduct which were not (1)
within the scope of the jointly undertaken criminal activity, (ii) in furtherance of that criminal
activity, and (iii) not reasonably foreseeable to Mr. Abramov. U.S.S.G. § 1B1.3(a)(1)(B).
Case 1:17-cr-00262-LGS Document 538 Filed 09/12/19 Page 2 of 4
BACHNER & ASSOCIATES, F.C.

According to the evidence at trial, Abramov first became involved in the Indian transactions in
March 2016 when Foozailov asked him to accompany Mullakandov to India to appraise diamonds.
At that time, however, the testimony established that Abramov was not part of a conspiracy to
obtain diamonds on credit not intending to pay for them. Indeed, according to Mullakandov, he
understood at that time from Foozailov only that the plan was to make it appear that Stud Masters
was an independent company so that he could obtain more diamonds on credit. (Tr. 421).
Thereafter, Abramov was called into the meeting and told that his function was to appraise the
diamonds. Once they were obtained, the diamonds would be brought to Foozailov’s office in New
York where they would be sold. (Tr. 423-424). There was no discussion about absconding with
the diamonds without payment. Indeed, notably absent from the Government’s analysis is
Mullakandov’s testimony that in March 2016, when Mr. Abramov accompanied him to India for
the first time, even Mullakandov believed that the transactions were legitimate and that the Indian
merchants were going to be fully paid for their merchandise. (Tr. 626). The Government also fails
to address Mullakandov’s testimony that after the May trip to India, he was in Las Vegas in a hotel
with Mr. Abramov and Muratov. There, Muratov confronted Mullakandov claiming that he had
figured out there was a scheme to steal the diamonds. Muratov demanded to be compensated
going forward or he would notify law enforcement. Mr. Abramov was alleged to be present at the
time. Clearly then, according to the Government’s own witness, both Muratov and Mr. Abramov
were unaware of the scheme to steal diamonds until their last trip to India in July. Mr. Abramov’s
conduct cited to by the Government at page 2 of its letter, all occurring before the third trip, is of
no consequence since it was not part of a conspiracy to steal diamonds from the merchants
purchased by the defendants on credit. Therefore, the loss figure of $13,431,825 should be reduced
by $3,979,161.75 ($457,843.12 losses in March and $3,521,318.65 in May) totaling
$9,452,664.00. If the analysis ended here, based only upon the amount of loss, Mr. Abramov’s
offense level would increase by 18 levels pursuant to § 2B1.1(b)(1)(J) rather than the 20 levels
which the Government is seeking pursuant to § 2B1.1(b)(1)(K).

However, there is reason to decrease the loss offense level further.

In United States v. Studley, 47 F.3d 569, 574 (2d Cir. 1995), the Second Circuit held that a district
court must make two particularized findings in order to hold a defendant accountable for the acts
of others for sentencing purposes: (1) the acts were within the scope of the criminal activity agreed
upon by the defendant, and (2) the acts were reasonably foreseeable in connection with that
criminal activity. Jd; See, e.g. United States v. Khandrius, 613 Fed. Appx. 4, 7 (2d Cir. 2015)
(summary order); United States v. Brown, 279 Fed. Appx. 63, 65 (2d Cir. 2008) (summary order);
United States v. Johnson, 378 F. 3d 230, 238 (2d Cir. 2004); United States v. Rigo, 2017 WL
2123064 at *3 (S.D.N.Y. 2017). That burden is on the Government. See United States v. Rizzo,
349 F.3d 94, 99 (2d Cir. 2003); Khandrius, 613 Fed. Appx at 8. Because the scope of criminal
activity jointly undertaken by the defendant is not necessarily the same as the scope of the entire
conspiracy, the court must first determine the scope of the criminal activity that the particular
defendant agreed to jointly undertake before proceeding to the issue of foreseeability. U.S. v.
Allen, 644 F. Supp. 2d 422, 429 (S.D.N.Y. 2009) (emphasis added); See also Studley, 47 F. 3d at

573 (“the first question for a court applying this section is whether the defendant participated in
jointly undertaken criminal activity.”).
Case 1:17-cr-00262-LGS Document 538 Filed 09/12/19 Page 3 of 4
BACHNER & ASSOCIATES, PC.

In Studley, the Second Circuit identified several factors relevant to determining the scope of the
defendant's agreement: (1) “whether the participants pool[ed] their profits and resources, or
whether they work[ed] independently”; (2) “whether the defendant assisted in designing and
executing the illegal scheme”; and (3) “what role the defendant agreed to play in the operation,
either by an explicit agreement or implicitly by his conduct.” Studley, 47 F.3d at 575. The trial
evidence established that Abramov does not meet these criteria and argues that he should be held
responsible under Studley, solely for the diamonds he personally purchased in July 2016 as an
agent of Stud Masters - totaling $about 1.97 million — resulting in an increase of 16 levels for the
amount of loss pursuant to § 2B1.1(b)(1)(1).

A. Abramov Did Not Pool his Profits Nor Resources Into the Success of the Operation
and Therefore Worked Independently.

The first Studley factor that a court considers in determining the scope of defendant’s agreement
is “whether the participants pool[ed] their profits and resources, or whether they work[ed]
independently.” Jd. In Studley, the Court found that the defendant had not pooled his resources
with the other telemarketers despite sharing the same office space, as the office space was provided
by the leader of the scam; therefore the telemarketers had in no way “pooled” resources as they
did not contribute anything of their own to the scheme itself. Jd. at 576. Similar to Studley, there
is no evidence here that Mr. Abramov pooled his resources with his co-defendants. First, the trial
evidence established that Foozailov and Itzchaki provided the office space for Stud Masters (Tr.
426); the Stud Masters account was set up by Foozailov and Mullakandov and Abramov was not
a signatory on the Stud Masters account and had no access to it (Tr. 422-424; 626); and
Mullakandov acquired the telephone number for Stud Master and he carried that phone (Tr. 428;
574). Of course, Mr. Abramov’s company was paid $1,500 by Mullakandov on a Stud Masters
check for his efforts in March. (Tr. 429; 628-29). The trial evidence simply does not demonstrate
that Mr. Abramov was participating in the profits of the other conspirators or that the profits were
being pooled. On the contrary, Mr. Abramov was supposed to be paid a commission solely on the
diamonds he sold. (Tr. 452-453). Mullakandov’s testimony that Mr. Abramov and Muratov
refused to return certain diamonds to Mullakandov claiming they had not been paid adequately for
their work. (Tr. 587-88). Clearly, if profits were being pooled, there would have been no need for
this conduct.

Thus, this criterion has not been satisfied. See Khandrius, supra, (remanded for resentencing in
light of Studley factors where, inter alia, the defendant’s pay was not “tied directly” to the activities
of the other conspirators and he did not share in the profits.” Jd. at. 8.)

B. Abramov Did Not Assist in Designing the Illegal Scheme

The second factor identified by the Studley Court in determining the scope of the defendant’s
agreement is “whether the defendant assisted in designing and executing the illegal scheme.” Jd.
at 575. As stated above, the government’s evidence confirms that it was Foozailov who designed
the scheme. Mr. Abramov was recruited into the scheme after the plan was established, and was
hired to act as an appraiser.

Even if Abramov became aware of the scheme later on, it is crucial that “[t]he scope of conduct
for which a defendant can be held accountable under the sentencing guidelines is significantly
Case 1:17-cr-00262-LGS Document 538 Filed 09/12/19 Page 4 of 4
BACHNER & ASSOCIATES, PC.

narrower than the conduct embraced by the law of conspiracy.” Rigo, 2017 WL 2123064 at *3,
and that “important participation in one aspect of a conspiracy with awareness of others does not
necessarily establish responsibility for the whole of the conspiracy's activities.” Khandrius, 613
Fed. Appx. at 7. In Khandrius, the defendant posed as a doctor within a clinic that carried out a
scheme to commit health care fraud and pay health care kickbacks. Jd. Relying on defendant’s
awareness of the scope of the conspiracy and his interest in getting paid by the clinic, the district
court concluded that the entire intended loss of $77.5 million was properly attributable to him. Jd.
The Second Circuit vacated the sentence, and held that the defendant’s role within the scheme,
despite it being of considerable importance to the success of the operation, was insufficient to hold
the defendant responsible for the entire conspiracy. Jd. The Court cautioned that a court should not
give “undue weight” to a defendant’s knowledge of the fraud, since, citing Studley, “’knowledge
of another participant’s criminal acts,’ nor ‘awareness of the scope of the overall operation’ alone
is enough to deem the defendant responsible for the acts of co-conspirators.’” Khandrius, 613 Fed.
Appx. at 7. Here, like the defendants in Studley and Khandrius, Abramov was hired and paid as
an employee with a limited and distinct purpose. His later awareness of the scheme does not make
him responsible for the entire loss amount generated by the others.

C. Abramov’s Role In The Scheme Was Limited

The third factor assessed in determining the scope of the defendant’s agreement is the role that the
defendant agreed to play within the operation, either explicitly or implicitly. Studley, 47 F.3d at
575. To determine the scope of the criminal activity that a particular defendant agreed to jointly
undertake, a court must discern “the scope of the specific conduct and objectives embraced by the
defendant’s agreement.” Rigo, 2017 WL 2123064 at *4. (quoting U.S.S.G. §1B1.3 cmt. n. 2). In
the instant case, Abramov agreed to act as an appraiser for Stud Masters and to hold Stud Masters
out as a separate entity so that Stud Masters could acquire more diamonds on credit. The acts of
the others, even if known or reasonably foreseeable to the defendant, are not relevant conduct for
sentencing purposes. /d., citing U.S.S.G. §1B1.3 cmt. n. 3(B). See also Allen, 644 F. Supp. 2d at
429 (stating that the extent to which members of a criminal conspiracy agreed to undertake the
illegal activity of the entire organization can be a difficult issue; a defendant’s knowledge of
another’s criminal acts is not enough to hold the defendant liable nor is the scope of the overall
operation determinative of the defendant’s culpability).

Conclusion

Despite Mr. Abramov’s conviction for conspiracy, the law requires more to hold him responsible
for sentencing purposes for the acts of the others. Notably, in regard to the sentencing of other
more culpable defendants in this case, such as Natanzon, the Government and Probation correctly
limited the loss calculation and did not seek to hold shose defendants responsible for the losses
generated by the entire conspiracy. Mr. Abramov as és that the law be applied equally to him.

/
Respectful —
Ve iM achner

      

MFB/cc
